Citation Nr: 9911323	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of $986 of education benefits is 
valid.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, and from June 1974 to October 1993.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma for additional development.  The case is 
now before the Board for final appellate consideration.

In addition to the issue on appeal concerning the validity of 
the debt, the Board notes that correspondence received from 
the veteran in November 1996 requested a waiver of any 
indebtedness.  The RO informed the veteran in February 1997 
that it was prohibited by law from considering a request for 
a waiver of a debt while a dispute over the validity of the 
debt was ongoing.  As a review of the veteran's rebuilt 
education folder reveals that the veteran's request for a 
waiver has not yet been adjudicated, this issue is referred 
to the RO for proper adjudication in light of the Board's 
present decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Evidence in the veteran's rebuilt education folder 
reveals that the veteran was paid VA education benefits for 
academic enrollment from October 18, 1995, to February 29, 
1996.  

3.  The veteran has not disputed that his period of academic 
enrollment terminated on December 19, 1995.

3.  The veteran's VA education benefits were terminated in 
June 1996, effective December 19, 1995, creating an 
overpayment of $986.  


CONCLUSION OF LAW

The veteran's indebtedness of $986 is valid.  38 U.S.C.A. 
§§ 3034(b), 3680 (West 1991); 38 C.F.R. § 21.7135(g) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disputes the validity of the indebtedness of $986 
of education benefits.  He asserts that he properly received 
the education benefits in question in 1996, as payment for 
two courses he attended in July and August 1995 at the 
University of California at Santa Cruz.  By contrast, it is 
the position of the RO that an overpayment of $986 was 
created by education benefits paid to the veteran for the 
period from December 19, 1995 to February 29, 1996, when he 
was not enrolled in an academic course.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  

Pursuant to the Board's August 1998 remand, the RO associated 
the veteran's claims folder with the veteran's rebuilt 
educational folder.  The RO also associated with the 
veteran's rebuilt education folder a copy of June 1996 
correspondence from the RO to the veteran.  This 
correspondence first informed the veteran that his education 
benefits had been terminated effective December 20, 1995, 
based upon notice from the veteran's school that the 
veteran's relevant period of academic enrollment ended 
earlier than anticipated.  The correspondence also provided 
the veteran with the first notice that the termination of 
education benefits resulted in an overpayment in the amount 
of $986.  

The RO additionally associated with the veteran's rebuilt 
educational folder an October 1998 reprint of an audit of 
paid and due education benefits provided to the veteran in 
November and December 1996. 

In an October 1998 post-remand decision affirming the 
validity of the debt, the RO clarified that the veteran was 
correct in stating that he had taken classes at the 
University of California at Santa Cruz from July 19, 1995, to 
July 26, 1995, and from August 1, 1995, to August 5, 1995.  
However, the RO asserted that the veteran had already been 
provided separate education benefits for these periods of 
enrollment.  The record contains a properly addressed, 
computer-generated VA Education Award, dated in August 1998, 
showing education benefits in the amount of $592.88 a month 
were paid for the period from July 19, 1995 to August 6, 
1995.  The RO alleges that the $968 indebtedness presently on 
appeal stems from education benefits paid to the veteran for 
the period from December 19, 1995, to February 29, 1996.  

Turning to the education folder, the Board notes that a 
properly addressed, computer-generated VA Education Award, 
dated in May 1996, shows that the veteran was awarded 
education benefits in the amount of $416.62 a month for the 
period from October 18, 1995, to May 19, 1996.  The education 
folder also contains a properly addressed computer-generated 
VA Education Award document, dated June 6, 1996, which shows 
that authorization of payment of education benefits was 
terminated effective December 20, 1995.

Turning to the relevant regulations, the Board notes that if 
a veteran's course or period of enrollment ends, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the ending date of the 
course or period of enrollment as certified by the 
educational institution.  38 C.F.R. § 21.7135(g).

Based on the evidence in the claims folder that the veteran 
was paid VA education benefits for a period including 
December 20, 1995, through February 29, 1996, the Board finds 
that the indebtedness of $986 is valid.  In so finding, the 
Board recognizes the veteran's contention that the $986 of 
education benefits at issue were for a period of academic 
enrollment in July and August 1995.  However, the record 
shows that the veteran was awarded additional VA education 
benefits for a period of academic enrollment from October 
1995 to May 1996, separate and apart from the benefits paid 
for the July - August 1995 enrollment.  Moreover, the veteran 
has not disputed that this period of academic enrollment 
ended on December 19, 1995, or that he received the $986 at 
issue.  Accordingly, therefore the indebtedness is found to 
be valid.


ORDER

The indebtedness of $986 is valid.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

